Title: To Alexander Hamilton from James Monroe, 2 December 1797
From: Monroe, James
To: Hamilton, Alexander



Albemarle [Virginia] decr. 2. 1797.
Sir

I requested Colo. Burr to inform you immediately after the recit of yours of augt. 9th that I was not satisfied with the explanation given by it of yr. preceding one of the 4th, since wh. my mind & time have been devoted to other objects claiming with me a priority of attention.
It was not my intention to make the subject into the discussion whereof I was drawn by you upon my arrival, a personal affr., because in a case in which you complained of an injury, however unjustly, I of none, it would have been highly improper for me so to do; nor was there any thing in my letters which countenanc’d that idea. It was suggested by certain passages in yours having that tendency, to which I replied if you invited it, I shod. accept it. But by this I did not mean to become an aggressor nor was it justly inferable. It was however not my intention to decline that issue if sought by you in any mode whatever, either by challenge invitation or advance (for with me these terms are synonimous), in which light it seems to me as if yr. letter of the 4th. thus explained may be conceived. I have therefore requested Mr. Dawson to communicate with you further upon the subject of that letter and impowered him in case you meant it as such to give you my answer to it and otherwise arrange the affr. for the interview thus invited on yr. part.
I am Sir Yr. Obt. servt

Jas. Monroe

